 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDCascade Corporation and International Union,UnitedAutomobile,Aerospace and Agricultural ImplementWorkers of America,UAW, andits Local Union No.1689.Case 9-CA-5683August 22, 1973SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn March 19, 1973, Administrative Law Judge Jer-rold H. Shapiro issued the attached Decision I in thisproceeding. Thereafter, Charging Party filed excep-tions and a supporting brief and Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERDECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: On Au-gust 4, 1971, the National Labor Relations Board issued aDecision and Order i in which it found that Cascade Corpo-ration, herein called the Company or Respondent, had vio-lated Section 8(a)(5) and (1) of the National LaborRelations Act, as amended, by its refusal to bargain with theabove-named Union, herein called UAW, as the representa-tive of its employees in an appropriate unit. Accordingly,the Board ordered Respondent to cease and desist fromengaging in such activities and to take certain affirmativeaction designed to remedy the unfair labor practices. There-after, the Respondent filed a petition for review of theBoard's Order with the United States Court of Appeals forthe Sixth Circuit, and the General Counsel of the Boardfiled a cross-petition seeking enforcement of the Board'sOrder.In its Decision,' dated August 24, 1972, the court remand-ed the case to the Board with directions that a hearing beconducted on certain issues specified by the court. Pursuantthereto, the Board issued an Order on November 8, 1972,reopening the record and directing a hearing before an Ad-ministrative Law Judge for the purpose of receiving evi-dence in accordance with the court's remand. I heard thismatter on February 12, 1973.My findings and conclusions are based on the entire re-cord, my observation of the demeanor of the witnesses,3 andthe oral argument of counsel for the Respondent and theCharging Party. Before setting out these findings and con-clusions I shall briefly recite the background to this pro-ceeding and, in particular, the Decisions of the Board andcourt.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that certification of the Charging Party be setaside and the complaint herein be, and it hereby is,dismissed in its entirety.1On August 4, 1971, the Board issued its original Decision and Orderherein (192 NLRB 533) finding that Respondent had violated Sec 8(a)(5) ofthe Act Thereafter on August 24, 1972, the United States Court of Appealsfor the Sixth circuit issued its opinion(466 F 2d 748)remanding the case tothe BoardOn November 8, 1972, the Board, by Executive Secretary Order,reopened the record and directed a hearing for the purpose of receivingevidence in accordance with the court's remand2We sustain the Administrative Law Judge's dismissal of the complaint inits entirety only to the extent that it is based on his underlying findings thatthe Union's "Vance circular" (I) was a forgery, (2) materially misrepresentedthe wage rates of assemblers at the Employer'sPortland plant,and (3) assuch,affected the results of the electionWe conclude that these findingsconform to the law of the case under the court of appeals remand We findit unnecessary to reach,and therefore do not pass on, the Administrative LawJudge's further finding that the Union materially misrepresented that thePortland employees had been represented by an independent union MemberPenello would rely solely on the forgery, which he regards as sufficient tojustify setting aside the election, and therefore would not find it necessaryto pass on the remaining issuesIBACKGROUND AND THE BOARD'S DECISIONThe Company, a hydraulic lift manufacturer, operates aplant in Portland, Oregon, and another in Springfield, Ohio.The UAW in 1969 filed a representation petition (Case9-RC-8371) with the Board seeking to represent a unit ofthe production and maintenance employees at the Spring-field plant. The Board conducted an election which theUAW won by a vote of 131 to 116 over Employees' Inde-pendent Union of Cascade Corporation, an independentlabor organization which had represented these employeesfor several years. The Company filed with the Board objec-tions to certain preelection conduct engaged in by the UAWalleging that it unfairly affected the outcome of the election.These objections included the claim that the UAW "causedsubstantial and material misrepresentations of fact to bemade in circulars distributed to employees immediatelyprior to the election." The only circular now in issue, distn-192 NLRB 5332CascadeCorporation v N L R B,466 F.2d 748 (C A 6).3Respondentwas the only party to producewitnesses I was impressed bytheir demeanorTheir testimonywas not controvertedby the General Coun-sel or the ChargingParty,and in all significant respects was consistent witheach other205 NLRB No. 103 CASCADE CORPORATIONbuted the day of the election, reads as follows:MESSAGE FROM PORTLAND, OREGON:Larry Vance, Secretary-Treasurer of Teamster Auto-motive Local 255 reports the following:After many years of Independent Union representa-tion employees in Portland, Oregon voted to affiliatewith an International Union.The following is a sample of negotiated rates of pay forcertain classifications in the Portland plant:Labor Grade 2-Tool Maker-$3.85 to 4.60Experimental MechanicMaintenance MechanicA which includessuch clas-sifications as electrician,etc.-3.50 to 4.25Labor Grade 4-Assembler A, Automatic Lathe Op-erator A-3.45 to 4.00Labor Grade5-Burner-3.25 to 4.00Labor Grade 6, Grinder-Storekeeper-3.15 to 3.75Labor Grade 7, Post Drill Operator-2.95 to 3.50Labor Grade 8, Lift Truck Operator-2.90 to 3.40Labor Grade9,Maintenance Helper-2.70 to 3.20Labor Grade10, Janitor-2 50 to 3.05Effective 8-1-70 fifteen (15c) cents will be added to theminimum and maximum of each of the classifications.Effective 8-1-71 fifteen (15c) cents will be added to theminimum and maximum of each of the classifications.An example is a tool maker who would make $4.90per hour while the janitor would make $3.35 perhour.Teamsters Automotive Local 255 extends fraternalgreetings and urges your sincere consideration in join-ing the mainstream of the American labor movement.LARRY VANCE SECRE-TARY-TREASURERTEAMSTERS AUTOMO-TIVE LOCAL 25512/31/69In the administrative investigation of the objections con-ducted by the Regional Director of the Board, the Respon-dent claimed that: (1) the reference in the above circular toan independent union was misleading because only a so-called shop committee existed at the Portland plant; (2) thepay of Labor Grade 4 was in error by 10 cents and the UAWunfairly compared only those job classifications that wouldshow it to best advantage; and (3) the "message" was in facta "forgery." In support of (3), Respondent's counsel submit-ted a sworn affidavit reciting his telephone conversationwith Teamsters Official Vance in which the latter stated thathe had not written the message or authorized the use of his639name in it.In rebuttal the UAW asserted, in an unswornstatement, that the message was based on a telephone con-versation between Vance and C. J. Hyde, a Columbus,Ohio, UAW official, in which Vance offered his coopera-tion in the campaign. The Regional Director of the Board,in his Report on Objections, concluded that the reference toan independent union was a "distinction without a differ-ence," that the 10-cent error was quickly corrected by theUAW, and that the circular itself was based on informationsupplied by Vance in the Hyde phone call (as reported bytheUAW) and on Vance's assurance that he would be"happy to help" with the UAW campaign. Accordingly, theRegional Director held that the circular did not "exceed thebounds of permissible campaign propoganda" and was not"a substantial departure from the truth at a time when theother party could not make an effective reply." The Boardon review concluded that the exceptions by Respondent tothe Report on Objections raised nomaterial issueswarrant-ing reversal of the Regional Director or requiring a hearing,and certified the UAW as the employees' bargaining repre-sentative.The Respondent refused to bargain and in thesubsequent unfair labor practice proceeding (192 NLRB533) the Board foreclosed relitigation of the objection is-sues.IITHE COURT'S DECISIONThe court (Judge Edwards dissenting) concluded that thecircular raised issues that could be resolved only by anevidentiary hearing. The court found that the UAW's uns-worn assertion that the circular was prepared "pursuant toHyde's conversation with Vance," in which Vance allegedlystated that he would be "happy to help" the UAW cam-paign, was in conflict with the Respondent's sworn affidavitthat Vance had said he did not write themessageor author-ize the use of his name; it found further that even taken atface value the Hyde explanation would not constitute au-thorization for the use of Vance'sname.Cascade Corpora-tionv.N.L.R.B., supra,751. Citing,N.L.R.B. v. TranocaChemical Corporation,303 F.2d 456, 461 (C.A. 1, 1962) thecourt held that, if deceptive, the circular could well haveinfluenced the election since the Respondent did not havetime to reply adequately before the polls were opened.Cas-cade Corporation v. N.L.R.B., supra,752. Finally, regardingthe reference in the circular to an independent union havingrepresented the Portland employees, the court found thatthe Regional Director's conclusion that there was no impor-tant distinction between an "independent union" and a"shop committee" was an arbitrary conclusion in the ab-senceof supporting facts.Cascade Corporation v. N.L.R.B.,supra,752. The court remanded the case for a hearing to"embrace not only the forgery issue but also the question astowhether any material misrepresentations of fact weremade in the circular itself so as to have had an impact uponthe election," including the question of whether the Port-land employees were in fact represented by an independentunionand, if not, what effect the UAW's contraryassertionhad on the election.In directingthe remand the court acknowledgedthat the exceptions toContinued 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIIULTIMATE FINDINGS THE ALLEGATION THATTHE VANCE CIRCULAR WAS MATERIALLYFALSE IN SEVERAL RESPECTSRespondent in support of these contentions.IInHollywood Ceramics Company, Inc,140 NLRB 221,224, the Board summarized its rules with respect to allegedlyfalse campaign materials as follows:We believe that an election should be set aside onlywhere there has been a misrepresentation or other simi-lar campaign trickery, which involves a sumstantialdeparture from the truth, at a time which prevents theother party or parties from making an effective reply,so that the misrepresentation, whether deliberate ornot, may reasonably be expected to have a significantimpact on the election.In assessingthe probable impact of a misrepresentation onthe voters, the Board considers such factors as the impor-tance of the subject matter misrepresented, whether the em-ployees themselves were in a position properly to evaluatethemisrepresentation based on the circumstances sur-rounding the misrepresentation or their own independentknowledge, and whether the speaker "possesses intimateknowledge of the subject matter so that the employeessought to be persuaded may be expected to attach addedsignificance to [the] assertion."Hollywood Ceramics Compa-ny, Inc., supra.The appropriateness of these standards hasbeen recognized by the court.N L. R B. v. LouisvilleChairCompany,385 F.2d 922, 927 (C.A. 6, 1967). In consideringthe Respondent's contention that the Vance circular mis-represents certain matters, I have been guided by the aboveground rules and have considered as the law of this case thecourt's conclusion that, "[t]he distribution [of the Vancecircular] was made in the waning minutes before the elec-tion was to begin and there was no opportunity either toproperly evaluate the contents of the circular or to check onany statement contained in it." The court, in effect, con-cluded that under the circumstances the Respondent had noreasonable opportunity to make a reply to any false ormisleading statements contained in the Vance circular. Cas-cade Corporation v. N. L R. B., supra,752.The Respondent urges that the Vance circular was mate-rially false in these respects: (1) It created a false impressionof the hourly rate of pay received by employees classifiedas assemblers at the Portland plant under the contract nego-tiated by the Teamsters Union; (2) it omitted the fact thatthe Portland employees lost profit-sharing benefits when thecontract with the Teamsters Union was negotiated; (3) itomitted the fact that there is a difference in the manner inwhich employees are advanced to better payingjobclassifi-cations at the Portland plant as contrasted to Springfield;and (4) the circular alleged that the Portland employees hadbeen represented for years by an "Independent Union"when in fact these employees had not been represented. Ishall now set out and discuss the evidence presented bythe Regional Director'sReport on Objections did not "refer to the Vancecircular or proffer specific evidence on the forgery issue," but held that theparticular circumstances of the case justified a relaxation of the normal rulerequinng specification in objectionsCascade Corporation v N L R B,supra,753Regarding the contention that the circular created a falseimpression of the hourly rate of pay received by assemblersat Portland under the Teamsters Union contract, the Re-spondent adduced the following uncontroverted evidence.The circularin itsdescription of a "sample of negotiatedrates of pay for certain classifications in the Portland plant"includes, "Labor Grade 4-Assembler A $3.45 to $4.10."The assemblers at Portland and Springfield do the sametype of work When the circularwas issuedthe Portlandplant employed 18 assemblers, 8 of whom were includedwithin "Labor Grade 4" and 10 in "Labor Grade 7" whichpays substantially less than Labor Grade 4. The Springfieldplant employed 22 assemblers who under the terms of thecontract with the Employees' Independent Union of Cas-cade Corporation were apparently paid at hourlyrates ofpay below the Portland Labor Grade 4 scale.Respondent contends that the circular was accurate onlyin a limitedsenseand gave a substantially incorrect picture.In settingout the wage scale for assemblers at Portland, thecircular quoted only one rate, that for the higher paid as-semblers, with no indication of the fact that the majority ofthe assemblers were lower rated. I agree.The rates set outin the circular for assemblers presented a distorted picture.In my opinion, having undertaken to set out the wage scalefor assemblers, the UAW was under an affirmative duty todisclose facts which materially qualified those facts it didassert.By only telling part of the story, the circular createdthe false impression that the assemblers employed at Port-land were all receiving the "Labor Garde 4" wage scale. Asthe fourth circuit has observed in another context:To tell less than the whole truth is a well known methodof deception; and he who deceives by resorting to suchmethod cannotexcusethe deception by relying uponthe truthfulnessper seof the partial truth by which ithas been accomplished.[P. Lorillard Co. v. FTC,186F.2d 52, 58 (C.A. 4).]Also, in the context of Board-conducted elections, theBoard and the courts have recognized that material omis-sions of fact may be as likely as positivemisstatements offact to materially mislead employees.Bausch & Lomb, Inc.,185 NLRB 262;May Department Stores Co,174 NLRB720, 786-787;Ore-Ida Foods, Inc.,160 NLRB 1396, 1399.N. L R. B. v. Tranoca Chemical Corp., supra.Finally, I findthat this misrepresentation had the tendency to unfairlyinfluence the election. First, the UAW'smisstatement wasissued at a time which precluded the Respondent from mak-ing an effectivereply. The record does not show that theemployees at the Springfield plant had independent knowl-edge of the negotiations in Portland or the situation at Port-land which would have enabled them to evaluate theUAW's statement as campaign propaganda. And, the mate-riality of the misrepresentation is indisputable, for its sub-jectmatter-wage ratesof assemblers-was an issue ofutmost importance to employees and directly affected asubstantial number of the electorate. Finally,it isapparentthat the employees would be likely to attach added signifi-cance to the UAW'sassertionsabout the Portland negotia- CASCADE CORPORATIONtions because the circular expressly stated the informationhad been secured from the bargaining representative, theTeamsters Union,of the Portland Employees.SeeN.L.R.B.v. A.G. Pollard Company,393 F.2d 239, 242 (C.A. 1, 1968).("In judging the effect of a misrepresentation,the test can-not be whether the speaker in fact had special knowledge,but must be whether the listeners would believe that hehad.") In any event,even if the element of special knowl-edge is absent here,it is only "one factor" considered by theBoard in evaluating probable impact.HollywoodCeramics,Inc., supra,140 NLRB at 224,footnote 10. The presence ofthe other factors set out above-insufficient time to reply,importance of the subject matter,and lack of independentknowledge on the part of employees-are, I am of the opin-ion, more than ample to support the Respondent's conten-tionthatthe UAW'smisrepresentation concerning the rateof pay ofassemblerswas highly likelyto affect the outcomeof the election.IIRegarding its contentions that the circular omitted thefact that the Portland employees had lost their profit-shar-ing benefits and the fact that the method of promotingunskilled employees at Portland was not as advantageous toemployees as the method used in Springfield,the Respon-dent adduced the following undisputed evidence.The Portland employees lost profit-sharing benefits,amounting to about 15 cents per hour when the TeamstersUnion negotiated its contract. And, in Portland, promo-tions from unskilled jobs to production jobs are governedby factors such as ability, as well as seniority, whereas inSpringfield under the contract of the Employees'Indepen-dent Union of Cascade Corporation, such promotions arebased strictly on seniority.Respondent urges that the failureof the UAW to include these facts in the Vance circularamounts to a misrepresentation.Idisagree. The circularneigher expresslyor byimplication mentions these subjects.The circular did not convey the impression that wage gainsat Portland were won without any Teamsters Union conces-sions on other issues.Indeed its silence on the subject ofother benefits including profit sharing itself suggests thatthesemight not compare favorably with the benefits atSpringfield. Nor, did the circular convey the impression thatthe manner in which employees were promoted at Portlandwas as good or better than the system used in Springfield.Thismatter,as well as profit sharing, was not mentioned,directly or indirectly. In short, I find that the mere omissionof these matters,absent any evidence that the omission wascalculated to create a false impression of profit sharing andpromotions at Portland, does not constitute a material mis-representation of fact sufficient to set aside the election.IIIIn support of its contentionthat theelection must be setaside because the circular alleged that "After many years ofIndependent Union representation employees in Portland"voted to affiliate with the Teamsters Union, the Companyadduced the following undisputed evidence.In 1946 the employees at Portland formed what was641known as a shop committee comprised of five employees;one representative from each of the three shifts plus twomembers at large. The five members of the shop committeewere elected by the employees during the lunchbreak. Thecommittee was not a formal organization, it had no consti-tution or bylaws, the committee membership met irregu-larly, and there were no dues. There is no evidence that itreported back to the employees.The primary purpose of the committee was to provide ameans of communication between management and theemployees. At no time did the shop committee and Compa-ny negotiate or attempt to negotiate a written collective-bargaining agreement or a written agreement on a subjectof employment. In fact, the employees' wages and theirbasic fringe benefits,i.e., vacations, holidays, etc., were uni-laterally determined by the Company based on the contractentered into between the Local Machinist Union and otherarea employers.However,the committee in its regularmonthlymeetings with management did discuss employees'complaints concerning working conditions. The recordshows that the committee members at these meetings dis-cussed with management complaints from employees aboutconditions in the plant, including adequate ventilation,heating, safety conditions, and the need for a shower for theemployees to use to clean up. In some instances theCompany's officials acted favorably with regard to the shopcommittee's requests and complaints and rejected or com-promised on others. In addition, an agreement was reachedwith regard to the employees taking one of their paid holi-days on their birthday.The Portland employees at all times regarded this com-mittee as a shop committee and not as an independentunion. Thus, on a number of occasions certain employeesspecifically tried to convince the employees to form a so-called independent union and the employees rejected thisidea for the reason that they did not desire to either pay duesor establish bylaws or have regular meetings. However, in1969 a labor organization named the Cascade IndependentUnion was formed by employees and appeared on the ballotalong with the Teamsters Union and two otherunions in theBoard-conducted election which resulted in the certificationof the Teamsters Union as the representative of the Port-land employees. It is undisputed that the Cascade Indepen-dent Union came into existence in 1969 just prior to theBoard election for the purpose of the election and had noconnection either as a successor or otherwise to the shopcommittee.As previously found, the employees at Portland did notconsider the shop committee as an independent union. Sim-ilarly,Larry Vance, the official of the Teamsters Unionwhose message the UAW allegedly communicated in theearlier described circular, testified that he didnot considerthe shop committee to be an independent union, that theemployees in Portland never described it to him as an inde-pendent union, and further testified that he never told theUAW that an independent union had represented the em-ployees in Portland.Finally, prior to the election at the Springfield plant, theplant manager at Springfield and officials of the Employees'IndependentUnion of Cascade Corporationhad pointedout to the Springfield employees that, in contrast to Spring- 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDfield, the Portland employees were not represented by anindependent union.5 Thus, when the Springfield employeesread the assertion in the Vance circular which in substancestated that the Portland employees had been represented byan independent union for many years, their reaction wasthat they had been lied to by the plant manager and theofficials of the incumbent independent union.To sum up, the Employees' Independent Union of Cas-cade Corporation had represented the Company's Spring-field employees. It is undisputed that one of the main issuesin the election campaign was whether the employees wouldget better representation from this incumbent independentunion or from a National or International affiliated Unionsuch as the UAW. In an effort to convince them to vote outthe incumbent independent union, the UAW issued theVance circular which pointed out that at the Portland plantthe Teamsters Union had recently displaced an indepen-dent union which had represented the employees for manyyears, and that the Teamsters Union had negotiated wageincreases.When viewed in its context I am convinced thatthe disputed paragraph was calculated to convey to theSpringfield employees the idea that the so-called indepen-dent union at Portland had negotiated wages on the em-ployees' behalf and that the Teamsters Union in its firstnegotiations was able to do a better job-illustrated by therates in the circular-because the Teamsters Union like theUAW and unlike the incumbent independent union was notan independent union. In other words, the main theme re-flected in the circular was that representation by an inde-pendent union such as the incumbent independent unionwas no substitute for representation by an InternationalUnion such as the UAW and that the truth of this wasdemonstrated by the experience of the employees at thePortland plant. The message, however, was false inasmuchas the "shop committee" at Portland had never representedthe employees on matters concerning wages or fringe bene-fits.Not only was the message false, but I further find thatit had the tendency to unfairly influence the election for thesame reasons as did the misrepresentation over the assem-blers' rates of pay. In reaching this conclusion I have notdecided if attributing the name independent union to theshop committee is sufficient by itself to taint the election.Nor have I decided whether the shop committee was a labororganization within the meaning of Section 2(5) of the Act.These questions are not relevant. What is relevant is that theshop committee whether it is called an independent union,a labor organization, or a Union did not negotiate the em-ployees' wages, did not represent them on this matter, andthat the UAW in attempting to get votes falsely created theimpression that the shop committee had acted as the em-ployees' bargaining representative in the matter of wages.IV ULTIMATEFINDINGS THE FORGERY ISSUEThe undisputed facts relating to the issue of whether theVance circular was a forgery and, if so, whether it had an5The employees at the Springfield plant, prior to the UAW certification,had been representedsince1962 by the Employees' Independent Union ofCascade Corporation which had negotiated on their behalfa series ofcollec-tive-bargainingagreementsimpact upon the election are as follows. As indicated previ-ously, the Company's employees at the Springfield plantwere represented for several years by the Employees' Inde-pendent Union of Cascade Corporation which had negoti-ated contracts covering these employees. The last contractexpired on December 1, 1969. Thereafter, this independentunion was defeated by the UAW, 131 to 116, in the Board-conducted election held on December 31, 1969. Earlier in1969 the employees at the Portland plant had voted in theTeamsters Union.A major campaign issue discussed by the employees atSpringfield was whether the employees could get better rep-resentation from an independent union such as the incum-bent independent union or from an International Unionlike the Teamsters Union or the UAW. The incumbentindependent union at the end of work on the first shift onDecember 30, 1969, about 3 p.m., distributed a circular tothe employees which stated, in substance, that the employ-ees should vote for the incumbent independent union be-cause it did not make sense to have different InternationalUnions in Portland and Springfield, that if the employeeswanted an International Union they should keep the twoplants together and vote in the Teamsters Union rather thanthe UAW. Upon receipt of this circular a number of em-ployees indicated they were impressed by the reasoning.However, employee supporters of the UAW indicated thatthe UAW would reply the next day, the day of the election.In fact, later that night at a meeting for employees conduct-ed by the UAW the employees were informed by a represen-tative of the UAW that the Teamsters and the UAWbelonged to the American Labor Alliance and that a votefor the UAW was a vote for the Teamsters Union and thatthe Teamsters Union would not cross the UAW picket line.Pointing to the circular issued earlier that day by the incum-bent independent union the UAW representative told theemployees "this is junk, it does not mean anything. A votefor the UAW is like a vote for the Teamsters."The next day, the morning of the election which was tostart at 8 a.m., the UAW distributed to the employees theVance circular which stated that Larry Vance, the secretary-treasurer of the Teamsters Union which represented thePortland employees, had sent them a message. The circular,in substance, states that the Teamsters Union after replac-ing the independent union at Portland had negotiated cer-tain favorable rates of pay for the employees and that theTeamsters Union "extends fraternal greetings and urgesyour sincere consideration in joining the mainstream of theAmerican Labor movement." If there is any doubt that theUAW wanted to convey the fact that this message was fromthe Teamsters Union and that Vance in his official capacityhad authorized the UAW to publicize the message, thedoubt is removed by the fact that the circular concludeswith Vance's name and title prominently displayed in capi-tal letters .6 The circular, read as a whole, conveys the im-pression that the information contained therein originated6 Simultaneously, the UAW issued another circular to the employees stat-ing, among other things, that the ALA which included the UAW and Team-sters Union representing the Portland employees extended fraternalgreetingsto the Springfield employees, that the two unions together represented closeto 4 million employees, and told the employees that "joining with us you willfind the strength and expert assistance needed to deal with Cascade" CASCADE CORPORATIONwith Vance and was being directly communicated by him.The Vance circular was distributed to all employees whocame to work the morning of the election and, as one em-ployee witness testified, was "the topic of discussion for thatmorning." In discussing the circular, employees who sup-ported the UAW pointed out that with the combination ofthe Teamsters Union and the UAW an economic strikewould "have the company on its knees" in 3 days. Afterreading the circular several employees openly expressed thesentiment that since the Teamsters Union had said it wassupporting the UAW there was no reason why they shouldnot support the UAW or indicated that they now supportedthe UAW.Regarding the origin of the Vance circular, Larry Vancetestified that UAW Representative Hyde telephoned himand they discussed the contract the Teamsters Union hadnegotiated at the Portland plant, in particular the portion ofthe contract relating to wages. Vance also testified that dur-ing the conversation Hyde mentioned the fact that theUAW was engaged in a campaign to organize the Spring-field plant and Vance is sure he wished Hyde good luck orsuccess in the campaign. Vance did not expressly or byimplication grant Hyde or anyone else from the UAW per-mission to use his name in connection with the Vance circu-lar.His conversation with Hyde was not for the eyes or earsof employees, but, as Vance testified, it was for Hyde's earsonly. Vance whose testimony was undenied impressed meas an honest witness.'To sum up, the Vance circular was a forgery, deliberatelydesigned by the UAW for the purpose of influencing theemployees to vote in favor of the UAW. The circular wasdrafted in a manner calculated to convey the impressionand in fact it did convey the impression that if a majorityvoted for the UAW that the Teamsters Union would sup-port the UAW in the negotiation of a contract. The supportof the Teamsters Union was a matter of great importanceto the employees in deciding whether to replace the incum-bent independent union with the UAW. Respondent had noopportunity to investigate the authenticity of the Vancecircular to reply. In these circumstances, since the Vancecircular was a forgery, the employees were deceived andtheir ability to evaluate the document and its contents wasso impaired as to interfere with the employees' free choiceto select a bargaining representative.Sylvania Elec. Prods.,Inc.,119 NLRB 824, andUnited Aircraft Corp.,103 NLRB102. The circular conveying the false impression that it wasa direct message from the Teamsters Union pledging sup-port to the UAW involved a matter of substance and ofenough importance to the employees to affect materially thevotes cast in the election.7 Hyde is deceasedV CONCLUSION643The court in remanding this matter directed the Board todetermine whether the alleged misrepresentations con-tained in the circular as well as the alleged forgery "had animpact upon the election," particularly "what effect suchmisstatementhad upon the electionitself."Cascade Corpo-rationv.N.L.R.B., supra,754. I have found, as describedabove, that certain conduct engaged in by the UAW had animpact on the election sufficient to warrantsetting the elec-tionaside. In making this determination I have made it onan obJective basis-that is, on whether thealleged miscon-duct would reasonably tend to prevent the holding of a fairand free election-rather than on the subjectivestatementsof the employees as to whether misrepresentation influ-enced them or led them to vote as they did.G.H.R. FoundryDivision, et al,123 NLRB 1707, 1709, andcaseshere citedat footnote 3;OrleansManufacturing Co.,120 NLRB 630,631, footnote 4. See alsoN. L. R. B. v. Laney & Duke StorageWarehouse Co., Inc.,369 F.2d 859, 864 (C.A. 5, 1966). ("Inpassing on objections to elections it is for the Board todecide whether the conduct charged reasonablytends tointerfere with the voters free choice.")It isnot whether theemployees were actually or necessarily misled, but only thatit is "sufficiently likely that it cannot be told whether theywere or not."BaumritterCorporation v. N.L.R.B.,386 F.2d117, 120 (C.A. 1, 1967).CONCLUSIONS OF LAW1.Cascade Corporation is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2. International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America, UAW, isa labor organization within the meaning of Section 2(5) ofthe Act.3.Respondent has not engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'The complaint herein be, and it herebyis, dismissed in itsentirety.IT IsHEREBY ORDEREDthat the Certificationof Representa-tive issued on April 28, 1970, in Case 9-RC-8371 be vacat-ed.s In the event no exceptions are filed as provided by Sec 102 46 of theRules andRegulationsof the National Labor RelationsBoard, the findings,conclusions, recommendations, and recommended Orderherein shall, asprovided in Sec 102 48 of the Rules andRegulations,be adopted by theBoard and become its findings, conclusions, and Order,and all objectionsthereto shall be deemed waived for all purposes